Title: From James Madison to James Monroe, 3 February 1824
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Feby. 3. 1823 [1824]
        
        I recd. a few days ago a letter from Mr. Mclean P. M. G. inclosing an application from Mr. Wagner for permission to publish the Archives of the Revolutionary Congress: and conveying “your request of my advice” on the subject; it being supposed “that my acquaintance with Mr. W. would enable me to judge of his ability & integrity.[”] As I felt much respect for Mr. Mclean, and as he spoke directly from yourself, I gave the prompt answer which I do not inclose because it will of course be communicated to you. Not wishing to attach to it an importance which might be implyed by making it confidential, I did not mark it as such. It has since occurred that it may be best not to leave it open to be viewed in a different light: and I will thank you to make the remark to Mr. Mclean, which may be done with truth I presume, as an inference from yourself, and without manifesting any doubt on my part of the delicacy of Mr. M. a doubt which I do not in the least entertain. Misapprehension alone could, I am sure, mislead him in such a case.
        The second thought I have expressed was suggested by my ignorance of the footing on which Mr. Wagner may be with the Secretary of State, to whom as the Keeper of the Archives, an immediate application, if not made to yourself was most obvious, especially if there be no particular intimacy between Mr. W. & the intermediary chosen; and by my ignorance also of his course as it may have related to yourself, and indeed of his general course for a period of years past. For myself I should not under any circumstances refuse to do him the justice of saying that during his service in the Department of State whilst it was cotemporary with mine at the head of it, I had full evidence of his ability without any whatever of his want of integrity or fidelity. After the resignation of his post I had no personal communication with him, nor any particular knowledge of his career. From the manner in which he withdrew I had a right to suppose that he was dissatisfied, tho’ the cause was never explained, and his manner of alluding, in his Memorandum, to his official period, has the aspect of studiously avoiding a reference to his then Superior, either from an unfriendly feeling in himself, or a belief of an unfriendly one towards him. Whatever may be the reality of the former, there is so little of the latter that if the publication in question be decided on, and he be viewed as the proper hand for the task, I should never wish him to be deprived of its advantage. This is sufficiently shewn by my letter to Mr. Mclean, however I may incline that its purport should not be exposed to the risk of misconstructions by those whose knowledge of circumstances may be either greater, or less than mine. Health & every other happiness
        
          James Madison
        
       